Mr. Justice Gary,
6 concurring. The return of the commissioners in homestead proceedings is conclusive as to all matters then in existence; but if the homestead claimant has not property equal in value to the amount of the exemption allowed by law, at the time the homestead is set off to him, he has the right to claim the exemption in property acquired thereafter to the extent of the deficiency. In this case the claim of $200, alleged to be due the appellant, was in existence at the time the homestead was set off to him. He did not appeal from said return, and cannot now claim an exemption in property which might then have been included in the return. I, therefore, concur in the opinion of Mr. Chief Justice Mclver.
Mr. Justice Pope did not sit in this case.